PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/734,730
Filing Date: 4 Jan 2013
Appellant(s): St. Pierre et al.



__________________
Stephanie Jenks N. 74,379
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/02/2021 appealing from the office action mailed on 05/29/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 112(b) rejection of Relative Term on page 6 para 19 of Office Action.
The 112(b) rejection of Hybrid on pages 6-7 para 24 of Office Action.
The 112(b) rejection of Unclear on page 7 para 26 of Office Action.
The 102 rejection on pages 8-9 paras 27-30 of Office Action.


 (2) Response to Argument

(1) THE LIMITATION “DETERMINING, BY THE ONLINE STORE SERVER, THAT THE PURCHASE ITEM IS DIFFERENT FROM THE TARGET ITEM” IS RELATED TO VARIOUS FEATURES OF CLAIMS 1, 11, 18, AND 27.
Appellant is of the opinion that “The Examiner fails to comprehend the invention. The Examiner reads the claims as trying to track true conversions, not purchases of different items, and then alleges that limitations are not related to various features of the claims.” Examiner respectfully disagrees.
Claims 1, 11, 18 and 27 are directed to identifying and recording ads conversion. The claims recite limitation “determining, by the online store server, that the purchase item is different from the target item;” and followed by limitations “determining that the purchase item belongs to a group of invitational content items that includes the item of invitational content for the target item;” and “recording,…an attribution for the conversion…based on the determination that the purchased item belongs to a group… ” This renders the claims unclear because the claims disclose that the recording conversion is based on the purchase item belonging to the group that includes the target item.  However, the limitation “determining, by the online store server, that the purchase item is different from the target item” discloses that the purchased item is different from the target item without further being utilized in conversion determination.  

(2) THOSE SKILLED IN THE ART WOULD UNDERSTAND “DETERMINING... THAT THE PURCHASE ITEM IS DIFFERENT FROM THE TARGET ITEM”
The argument are moot in light of rejection withdrawn.

(3) THE EXAMINER’S REJECTION OF HYBRID CLAIMS IS AN INCORRECT APPLICATION OF THE DOCTRINE
The argument are moot in light of rejection withdrawn.

(4) GENUS ATTRIBUTE FEATURES HAVE ADEQUATE WRITTEN SUPPORT
Appellant is of the opinion that “The Examiner improperly rejects claims 5, 15, 25, and 27 under pre-AIA  U.S.C. § 112, first paragraph, by requiring literal support for the claim term “genus attribute.” The specification clearly provides support”.  The Appellant further states “Support for the limitations may be found throughout the subject application, for example, in paragraphs [0046], [0058]-0059 and [0061]”.  Examiner respectfully disagrees. 
The specification is silent with respect to Claims 5, 15 and 25 limitations “wherein the cookie identifies a respective group of target items within a genus attribute that includes the item of invitational content.” and claim 27 limitations “receiving, … a first cookie that identifies a first invitational content item, and a second cookie that identifies a second invitational content item, … wherein the first invitational content item is associated with a genus attribute;” “associating, by the online store server, the purchase item with the genus attribute;” and “determining,…the purchase item with the genus attribute;”  Appellant cited paragraphs do not describe the limitations in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time application was filed has possession of the claimed invention.  Instead, appellant cited paragraphs only describe token, genus group of applications and conversion tracking. However, genus attribute is not disclosed.

(5) “GENUS ATTRIBUTE” IN CLAIM 27 IS NOT NEW MATTER
With respect to claim 27 limitation “associating, by the online store server, the purchase item with the genus attribute”, Appellant is of the opinion that this is not new matter.  Appellant further states support may be found in the specification paras [0046], [0058] - [0059] and [0061]. Examiner respectfully disagrees.  Appellant cited paragraphs do not describe the limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed has possession of the claimed invention. Instead, appellant cited paragraphs only describe token, genus group of applications and conversion tracking. However, “associating, by the online store server, the purchase item with the genus attribute” is not disclosed.

(6) CLAIMS 11-19 AND 23-26 ARE NOT ANTICIPATED BY LAOR UNDER 35 U.S.C. 102.
The argument are moot in light of the rejection withdrawn.

(7) WHETHER CLAIMS 1-7, 11-19, AND 23-27 ARE OBVIOUS IN VIEW OF BURT, LAOR, AND ROETTER UNDER 35 U S.C. 103.
Appellant is of the opinion that the prior arts fail to teach claims 1, 11 and 18 limitations:
determining, by the online store server, that the purchase item is different from the target item, 
determining that the purchase item belongs to a group of invitational content items that includes the item of invitational content for the target item,
recording, by the online store server, an attribution for the conversion of the item of invitational content for the target item based on the determination that the purchase item belongs to a group of invitational content items that includes the item of invitational content for the target item,
Examiner respectfully disagrees.  
With respect to limitation “determining, by the online store server, that the purchase item is different from the target item,”  Roetter para 0070 discloses “If FE 310 determines that the conversion did not result from a paid ad…, server 140 may not store the conversion information.” where “conversion” is purchased item and a “paid ad” is target item.  Therefore, Roetter teaches the limitation.
With respect to limitation “determining that the purchase item belongs to a group of invitational content items that includes the item of invitational content for the target item,” Burt para 0100 discloses “the event identification engine 230 identifies events that are likely to have influenced the conversion event. In several embodiments, this may involve referencing event criteria 212 stored in the criteria database 210 to identify what types of events may qualify as influencing events, as described above.” and para 0096 discloses “conversion event may be defined as any desirable interaction between a user and a marketer. For example, a conversion may be a user 290 purchasing an item from the marketer's website. As another example, a conversion may be a user 290 signing up for a marketer's mailing list”, where event is the purchase item, and event criteria is a group of invitational content items. Therefore, Burt teaches the limitation.
With respect to limitation “recording, by the online store server, an attribution for the conversion of the item of invitational content for the target item based on the determination that the purchase item belongs to a group of invitational content items that includes the item of invitational content for the target item”, Burt para 0079 discloses “when an interaction meeting the event criteria 212 is detected, it is recorded as an event record 222 in the influencing event database 220.” where “interaction meeting the event criteria” is a conversion. Burt para 0072 further discloses “After a conversion event occurs ( e.g., a sale or signup ), the conversion event database 260 may be configured to store a conversion event record 262 containing information about the conversion event, for example, when the event occurred.”  Therefore, Burt teaches the limitation.

It is also Appellant’s position that prior arts frail to teach claim 27 limitations:  
determining, by the online store server, that the purchase item is different from the target item advertised by the first invitational content item,
associating, by the online store server, the purchase item with the genus attribute,
determining, by the online store server, that the first invitational content item influenced the purchase of the purchase item based on associating the purchase item with the genus attribute,
recording, by the online store server, a conversion of the first invitational content item reflecting that the first invitational content item influenced the purchase of the purchase item,
 Examiner respectfully disagrees.
With respect to limitation “determining, by the online store server, that the purchase item is different from the target item advertised by the first invitational content item,” Roetter para 0070 discloses “If FE 310 determines that the conversion did not result from a paid ad…, server 140 may not store the conversion information.” where “conversion” is purchased item and a “paid ad” is target item. The conversion did not result from a paid ad means the purchased item is different from the target item. Therefore, Roetter teaches the limitation.
With respect to limitation “associating, by the online store server, the purchase item with the genus attribute,”, based on 112(a) rejection the limitation was interpreted as “comparing, by the online store server, the purchase item to the target item;” Laor col 5 lines 60-67 discloses “the Server authenticates the electronic coupon. Depending upon the System, the Server could evaluate the electronic coupon to authenticate or validate the electronic coupon, … and authorize the transaction.” where electronic coupon is the target item and validating the coupon is comparing the purchased item to the target item.  Therefore, Laor teaches the limitation.
With respect to “determining, by the online store server, that the first invitational content item influenced the purchase of the purchase item based on associating the purchase item with the genus attribute,” Burt para 0100 discloses “the event identification engine 230 identifies events that are likely to have influenced the conversion event. In several embodiments, this may involve referencing event criteria 212 stored in the criteria database 210 to identify what types of events may qualify as influencing events, as described above.” and para 0096 discloses “conversion event may be defined as any desirable interaction between a user and a marketer. For example, a conversion may be a user 290 purchasing an item from the marketer's website. As another example, a conversion may be a user 290 signing up for a marketer's mailing list” where event is the purchase item, and event criteria is a group of invitational content items.  Therefore, Burt teaches the limitation.
With respect to limitation “recording, by the online store server, a conversion of the first invitational content item reflecting that the first invitational content item influenced the purchase of the purchase item,” Burt para 0079 discloses “when an interaction meeting the event criteria 212 is detected, it is recorded as an event record 222 in the influencing event database 220.” Where “interaction meeting the event criteria” is a conversion. Para 0072 further discloses “After a conversion event occurs (e.g. a sale or signup), the conversion event database 260 may be configured to store a conversion event record 262 containing information about the conversion event, for example, when the event occurred.”  Therefore, Burt teaches the limitation.

The appellant asserts “According to the combination of Burt, Laor, and Roetter, if there is not an exact match between the purchase item and advertised item, then the combination deliberately prohibits recording a conversion”.  Examiner respectfully disagrees.  Contrary to the appellant’s assertion that only exact match leads to recording conversion, Burt discloses that a conversion is determined based on defined event criteria. Burt para 0096 discloses “A conversion event may be defined as any desirable interaction between a user and a marketer. For example, a conversion may be a user 290 purchasing an item from the marketer’s website.  As another example, a conversion may be a user 290 signing up for a marketer’s mailing list.”  and para 0100 discloses “the event identification engine 230 identifies events that are likely to have influenced the conversion event. In several embodiments, this may involve referencing event criteria 212 stored in the criteria database 210 to identify what types of events may qualify as influencing events,”  Therefore, contrary to the appellant assertion of only exact match leads to conversion, Burt discloses that a conversion is determined based on event criteria.  Moreover, the event criteria may be defined as any desirable interaction between a user and a marketer.

(8) POSITIVELY RECITED LANGUAGE MUST BE GIVEN PATENTABLE WEIGHT.
The arguments are moot in light of all positively recited limitations are given patentable weight in the office action.  Furthermore, there is no rejection based on non-positively recited language in the Office Action.

(9) THE CLAIMS ESTABLISH A FUNCTIONAL RELATIONSHIP WITH THE ONLINE SERVER AND MUST BE GIVEN PATENTABLE WEIGHT.
The “Examiners Comments” is not objection nor rejection. The argument are moot in light of the rejections to claim 2, 4-5, 12, 14-15, 22 and 24-25 are based on prior arts.  See paras 35, 37 and 38 on pages 11-12 of the office action dated 05/29/2020 for detail.   

                                                                                                                                                                                                     

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/YINGYING ZHOU/Examiner, Art Unit 3685   

Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.